                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION
                                        :
       DIGITAL MEDIA SOLUTIONS, LLC     :
                                        : Case No. 1:19-cv-145
                       Plaintiff,       :
              vs.                       : JUDGE DAN AARON POLSTER
                                        :
       SOUTH UNIVERSITY OF OHIO, LLC,   : MAGISTRATE JUDGE THOMAS M.
       et al.                           : PARKER
                                        :
                       Defendant.       :

                     TECH PARK 6, LLC’S MOTION TO INTERVENE
                      AND EMERGENCY MOTION TO EXPEDITE
                       DECISION TO ASSUME OR REJECT LEASE

       Tech Park 6, LLC (“Tech Park”), by and through its undersigned counsel, DLA Piper LLP

(US), submits this motion (the “Motion”) pursuant to Rule 24 of the Federal Rules of Civil

Procedure for entry of an order, substantially in the form attached to the accompanying

Memorandum as Exhibit A (the “Proposed Order”), allowing it to intervene in this case to assert

its claim and protect its rights as landlord for certain premises located in Henderson, Nevada,

currently leased by the Art Institute of Las Vegas, an entity in receivership in this case.

       This Motion also seeks emergency relief from the Court requiring the Receiver to (a) elect

to assume or reject the Lease within 30 (thirty) days of the entry of the Proposed Order; and (b) pay

all Rent contemplated under the Lease for use of the Premises on a per diem basis from entry of

the Receivership Order on January 18, 2019, forward.

       A Memorandum in support of the relief requested in the Motion is attached.




WEST\285407235.5
  Dated: February 20, 2019   DLA PIPER LLP (US)

                             /s/ Richard A. Chesley
                             Richard A. Chesley (OH-0029442)
                             Jade M. Williams (pro hac vice application forthcoming)
                             444 West Lake Street, Suite 900
                             Chicago, Illinois 60606
                             Telephone: (312) 368-4000
                             Facsimile: (312) 236-7516
                             Email: richard.chesley@dlapiper.com
                                    jade.williams@dlapiper.com

                             -and-

                             Joshua D. Morse (pro hac vice application forthcoming)
                             555 Mission Street, Suite 2400
                             San Francisco, California 94105
                             Telephone: (415) 836-2500
                             Facsimile: (415) 836-2501
                             Email: joshua.morse@dlapiper.com

                             Counsel for Tech Park 6, LLC




                                      2
WEST\285407235.5
                                CERTIFICATE OF SERVICE

       In accordance with Section 1.4 of the Electronic Filing and Procedures Manual of the

Northern District of Ohio and Federal Rule of Civil Procedure 5(b)(2)(E), a copy of the foregoing

has been served through the Court’s filing system on all counsel of record on February 20, 2019.


                                                    /s/ Richard A. Chesley
                                                    Richard A. Chesley (OH-0029442)




WEST\285407235.5
